Per Curiam:
We are of opinion that the fees of the deceased receiver should be reduced by $25,000. After making the various deductions provided for in the order, from which the appeal is taken, the amount payable to the executrix would be $54,500. The plaintiff should not have been required to pay this recovery in the first instance, but the same should be a first lien upon the funds in the hands of the present receiver and entitled to priority in payment over everything except taxes and necessary current operating expenses. The order will be modified as above indicated, and as modified affirmed, without costs. Present — Clarke, P. J., Scott, Dowling, Smith and Page, JJ. Order modified as indicated in opinion and as so modified affirmed, without costs.